        Case 1:18-cv-01143-JCH-JHR Document 9 Filed 12/17/18 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


Tisha Brick, Pro Se Parent
on behalf of Student A.B.

       Plaintiff,

vs.                                                      No. 1:18-cv-001143 JCH-JHR

Estancia Municipal School District,
EMSD Legal Counsel Evelyn Howard-Hand
& Lorie Gerkey of Walsh Gallegos Trevino Russo & Kyle P.C.,
Chief Stephanie Reynolds & Officer Mico Fernandez
of Estancia Police Department,
Vanessa Gutierrez of Triple A Participant Self Direction LLC,
State of New Mexico,
New Mexico Public Education Department,
The Office of Civil Rights Denver Division,
Deputy District Attorney Ray Sharbatt,

       Defendants.

                                  ENTRY OF APPEARANCE

       German ● Burnette & Associates, LLC, by and through Mary Keleher Castle and

Elizabeth L. German, hereby enter their appearance on behalf Defendant Estancia Municipal

School District in this matter.

                                           Respectfully Submitted:

                                           German • Burnette & Associates, LLC


                                           /s/ Elizabeth L. German
                                           Mary Keleher Castle
                                           Elizabeth L. German
                                           Attorneys for Defendant Estancia Municipal
                                           School District
                                           11728 Linn Ave. NE
                                           Albuquerque, NM 87123
                                           (505) 292-9676
       Case 1:18-cv-01143-JCH-JHR Document 9 Filed 12/17/18 Page 2 of 2



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 17th day of December, 2018, I filed the foregoing
electronically through the CM/ECF system, which caused counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing.

                                           /s/ Elizabeth L. German




                                              2
